NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ADELSO DANIEL BARRIOS-                          No.    15-73827
CALDERON, AKA Adelso Daniel Barrios,
                                                Agency No. A070-819-144
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Adelso Daniel Barrios-Calderon, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We review de

novo claims of due process violations in immigration proceedings. Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We deny the petition for review.

      The BIA did not abuse its discretion in denying Barrios-Calderon’s untimely

motion to reopen because Barrios-Calderon failed to establish that he qualified for

an exception to the time limitation for filing a motion to reopen. See 8 C.F.R.

§ 1003.2(c)(3)(ii); Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2008) (movant

must produce material evidence that conditions in country of nationality had

changed and establish a prima facie case for the relief sought).

      Barrios-Calderon’s contention that the BIA violated his right to due process

fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (error required to

prevail on a due process claim).

       The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                    15-73827